— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Comptroller. The petitioner was employed by the Family Court in Niagara County as a court stenographer when he fell, on June 17, 1976 while in the course of his employment, and injured his left ear. Prior to that time he had been totally deaf in his right ear, and based upon a loss of hearing in his left ear immediately following the June 17, 1976 accident, he applied for accidental and/or ordinary disability retirement. Following a hearing, the Comptroller denied the retirement benefits upon a finding that: "The credible medical evidence produced in this proceeding supports the determination of the State Comptroller that the applicant is not permanently incapacitated for the performance of his duties as a Court Stenographer or for similar duties, and also supports a conclusion that such hearing loss as does exist is not the result of the accident of June 17, 1976.” The record contains substantial medical testimony supporting the conclusion of the Comptroller that the petitioner is not permanently incapacitated from his duties and, therefore, is disqualified from benefits. Accordingly, it is unnecessary to review the question of whether or not there is any causal connection between the accident of June 17, 1976 and the petitioner’s hearing loss, and we do not consider that finding. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.